DISMISS and Opinion Filed June 30, 2015




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00222-CV

                            CHRISTOPHER JONES, Appellant
                                        V.
                            CITY OF PLANO, TEXAS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-00540-2014

                            MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                   Opinion by Justice Francis
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that he no longer wishes to pursue the appeal. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




150222F.P05
                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CHRISTOPHER JONES, Appellant                       On Appeal from the County Court at Law
                                                   No. 4, Collin County, Texas.
No. 05-15-00222-CV        V.                       Trial Court Cause No. 004-00540-2014.
                                                   Opinion delivered by Justice Francis.
CITY OF PLANO, TEXAS, Appellee                     Justices Lang-Miers and Whitehill,
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee CITY OF PLANO, TEXAS recover its costs of this appeal
from appellant CHRISTOPHER JONES.


Judgment entered June 30, 2015.




                                             –2–